Citation Nr: 1419819	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  08-23 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent for left knee degenerative joint disease with painful motion.

2. Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1988 to July 1989.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2007 (knee) and December 2008 (TDIU) rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

Although the Veteran requested a hearing in August 2008, that request was withdrawn by letters in March 2009 and September 2009.  38 C.F.R. § 20.702(e) (2013).  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for a right hip disability, to include as secondary to the service-connected left knee disability, has been raised by the record in a March 26, 2013 VA treatment note, but has not been adjudicated by the agency of original jurisdiction (AOJ).  Similarly, the issue of entitlement to service connection for a bilateral foot disability has been raised during the August 2007 VA examination, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, further development is required prior to adjudicating the Veteran's claim for a disability rating in excess of 10 percent for left knee degenerative joint disease with painful motion.  In September 2013, the Board remanded the claim for a new examination to obtain, among other information, the degree of additional range of motion loss, or favorable or unfavorable ankylosis, due to pain on use and during flare-ups.  This remand was prompted by a February 2013 United States Court of Appeals for Veterans Claims (Court) decision, in which the Court discussed the lack of information about the effects of the Veteran's flare-ups, noted that the examiner "failed to address range of motion lost due to pain or functional loss due to flare-ups," and instructed that the Veteran "should be provided a new examination which provides this information or explains why providing this information is not feasible." 

 Although the October 2013 VA examination attempts to address this issue by including a record of limitation of the Veteran's range of motion after repetitive movement, a March 2009 examination also contained information about range of motion after repetition, but was still considered inadequate by the Court.  In the October 2013 VA examination, the examiner noted that the Veteran did not report flare-ups that impact the function of the knee, contradicting the Veteran's history of reporting such flare-ups contained in the claims file.  The examiner expanded upon the issue of limitation of functional ability during flare-ups or when the joint is used repeatedly over a period of time by writing the unfinished sentence "[i]t is not feasible for me to render this opinion, as making this."  This explanation is inadequate, and does not comply with the instruction of the September 2013 Board remand, or the February 2013 Court decision.  See Stegall v. West, 11 App. 268, 271 (1998) (A previous remand confers on the claimant, as a matter of law, the right to compliance with the remand orders).  Therefore, the claim must be remanded once more to obtain the required opinion regarding the functional limitations experienced by the Veteran during flare-ups.  

The issue of TDIU has been previously remanded for an examination, which was conducted in December 2013.  However, the supplemental statement of the case (SSOC) issued in January 2014 did not address the results of this examination or the claim for TDIU.  When evidence is received prior to the transfer of a case to the Board, a SSOC must be furnished to the veteran, and his or her representative, unless the additional evidence is duplicative or is not relevant to the issue on appeal.  38 C.F.R. § 19.37(a).  The December 2013 examination contains evidence that is relevant to the Veteran's TDIU claim, and is not duplicative of other evidence in the record, indicating the claim should be remanded.  Moreover, the RO did not comply with the September 2013 remand's instruction to readjudicate the issues.  See Stegall, supra.  Therefore, the TDIU claim must be remanded for the RO to consider the additional evidence in the first instance, and to issue a SSOC reflecting such consideration.  

The Board notes that in July 2007 and February 2008, the Veteran was provided notice letters that informed him of the criteria for establishing TDIU.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  While the letters contained the correct criteria for establishing a schedular TDIU under 38 C.F.R. § 4.16(a), they contained the incorrect criteria for establishing an extraschedular TDIU under 38 C.F.R. § 4.16(b).  The letters indicated that to establish a TDIU on an extraschedular basis, the Veteran had to establish that his service-connected disability or disabilities presented such an exceptional or unusual disability picture, due to factors such as marked interference with employment or frequent periods of hospitalization, that application of the regular schedular standards was impractical.  In this regard, the letters incorrectly contained the criteria to establish an extraschedular rating under 38 C.F.R. § 3.321(b)(1), rather than the criteria to establish a TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b).  Thus, on remand, the RO or AMC should send to the Veteran another notice letter that explains how to establish a TDIU on an extraschedular basis, pursuant to 38 C.F.R. § 4.16(b).

The December 2013 TDIU examination notes that the Veteran's left knee disability causes moderate impairment for a sedentary job and up to a severe impairment for a more physical job.  The examiner did not conclude whether the disability resulted in unemployability, taking into consideration the Veteran's education and occupational experience.  Another examiner wrote that the impact of the Veteran's service-connected hearing loss was difficulty hearing and understanding speech, and the need for raised voices and visual cues.  The examiner did not provide an opinion on how this impairment affects the Veteran's employability.  Moreover, neither examiner appropriately considered the combined effect of the Veteran's service-connected disabilities on his employability.  Therefore, the examiners should be requested to provide addendum opinions addressing these defects.  

The October 2013 VA examiner noted in his medical history that the Veteran has been receiving treatment from his family physician.  Upon remand, an attempt should be made to obtain these medical records, as they may be relevant to the claim.  38 U.S.C.A. § 5103A(b)(2); 38 C.F.R. § 3.159(c)(1).  

As the claims file is being returned, it should also be updated to include VA treatment records compiled since July 31, 2013.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Send to the Veteran and his representative a notice letter that explains how to establish a TDIU on an extraschedular basis, pursuant to 38 C.F.R. § 4.16(b).  

2. Contact the Indianapolis VA Medical Center (VAMC), and all associated outpatient clinics, and obtain treatment records for the Veteran from July 31, 2013 to the present.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3. Contact the Veteran to request contact information for the family physician he identified during his October 2013 examination.  After obtaining the appropriate authorization, contact any physician so identified, and request documents relating to the Veteran's left knee disability.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4. Thereafter, forward the entire claims file to the October 2013 VA examiner, or another appropriate medical professional.  Obtain a supplemental opinion discussing any loss in functionality in the Veteran's left knee due to pain on use and flare-ups, including the degree of any range of motion loss.  The examiner is instructed that the Veteran has reported flare-ups in the August 2007 and March 2009 VA examinations.   

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

If the examiner feels that an additional examination would reveal information that is necessary to provide the requested opinion, then a new examination should be scheduled.  

5. After completing the above, send the claims file to the December 2013 examiners, or other appropriate medical professionals, for an addendum opinion.  The examiners are requested to provide an opinion as to whether it is at least as likely as not that the Veteran's service-connected disabilities (left knee; tinnitus; and haring loss), considered in combination, preclude the Veteran's ability to obtain or retain substantially gainful employment consistent with his educational and occupational history, without regard to his age or nonservice connected disability.  A complete rationale for all opinions expressed must be provided.  If the examiner determines that an additional examination of the Veteran is necessary to provide a reliable opinion, an examination should be scheduled.  

6. Thereafter, the RO must readjudicate the claims on appeal (entitlement to a disability rating in excess of 10 percent for left knee degenerative joint disease with painful motion, and entitlement to TDIU).  If any benefit sought on appeal remains denied, the RO must provide the Veteran and his representative with a supplemental statement of the case, and provide an opportunity to respond, before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



